DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 53 is objected to because of the following informalities:  This claim recites “one or more opening” with regard to the wall engaging member, while the parent claims also refer to one or more openings. While careful reading of the claims makes understanding clear, it is recommended to refer to the one ore more openings in the wall engaging members as second openings or some other concrete term to allow easy distinction .  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 48-55 and 58-59 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20040194954 A1 to Cram.

Cram discloses:
48. (Original) An anchoring apparatus for use in a wellbore, the anchoring apparatus comprising a mandrel 14, wherein the mandrel 14 is provided with one or more openings (15, 30) providing communication with the wellbore.  
49. (Original) An anchoring apparatus according to claim 48, comprising at least one wall engaging member 16 for engaging a wall 11 of a wellbore (Figure 3).  
50. (Currently Amended) An anchoring apparatus according to  claim 49, wherein the at least one wall engaging member 16 is attached or connected to the mandrel 14 (Figures 3, 5a).  
51. (Currently Amended) An anchoring apparatus according to  claim 49, wherein the one or more openings of the mandrel 15 are adjacent to and/or face one or more of the at least one wall engaging member 16 (Figures 1,  5a, the openings are adjacent to the slips).  
52. (Currently Amended) An anchoring apparatus according to  claim 49, wherein the one or more openings of the mandrel are similar in size or larger than the at least one wall engaging member (Figure 1).  
53. (Currently Amended) An anchoring apparatus according to  claim 49, wherein the at least one wall engaging member 16 is provided with or comprises one or more openings (Figure 1, for element 20 ).  

55. (Currently Amended) An anchoring apparatus according to  claim 53, wherein the one or more openings of the mandrel are similar in size or larger than the one or more openings of the at least one wall engaging member (Figure 1, the openings in the mandrel 14 are larger in size than the opening in the slip 16).  
  58. (Original) A method for providing an anchoring apparatus in a wellbore, the anchoring apparatus comprising a mandrel 14, wherein the mandrel is provided with one or more openings 15 providing communication with the wellbore (the openings 15 provide for communication between the inside of 14 with outside of 14).  
59. (Currently Amended) A method according to claim 58, wherein the anchoring apparatus comprises an anchoring apparatus according to claim 48.(See above)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20050224233 A1 discloses an anchor with a mandrel with holes and slips with holes.
US 20120298378 A1 discloses an anchor with a mandrel with holes and slips with holes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674